DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 2nd action in the application in response to the correspondence filed on 8/27/2021.  
	Applicant’s arguments with respect to claims have been considered and addressed in the statement of rejection below.  Response to arguments follows the statement of rejection.  This action is made Final.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim(s) 1-6, 8-9, 15, 19-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan (US 2019/0280368; FP: 3/8/2018) in view of Khan (Fig. 1) (US 2019/0280368; FP: 3/8/2018).
	As for claim 1, Khan teaches An antenna device, comprising:
a first substrate, wherein the first substrate comprises an inner surface and an outer surface opposite the inner surface of the first substrate (Fig. 4, el. 300);
a second substrate facing the first substrate, wherein the second substrate comprises an inner surface and an outer surface opposite the inner surface of the second substrate (Fig. 4, layer in el. 200c);
a die disposed between the first substrate and the second substrate (Fig. 4, el. 102); 
a redistribution layer disposed between the die and the inner surface of the second substrate (Fig. 4, el. 117); 
and an antenna unit electrically connected to the die via the redistribution layer (Fig. 4, el. 202); 
wherein the antenna unit is arranged on at least one of the inner surface of the first substrate, the outer surface of the first substrate, the inner surface of the second substrate and the outer surface of the second substrate (Fig. 4).
	However, Khan does not teach at least one shielding layer disposed on at least one of the inner surface of the first substrate and the inner surface of the second substrate.
	Nevertheless, Khan (Fig. 1) teaches these limitations (Fig. 1, el. 204).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology of Khan and apply the technology shown in Fig. 1 of Khan of a ground plane layer.
 	The motivation for this combination is to allow the invention of Khan to have shielding from the RF electronic interference and reflection for the antenna radiators.

	As for claim 2, Khan further teaches the antenna device of claim 1, comprising:
a first sealant disposed between the first substrate and the second substrate; wherein the first sealant surrounds the die (Fig. 4, el. 101, 117).

	As for claim 3, Khan further teaches the antenna device of claim 2, comprising:
a second sealant, wherein the first sealant is disposed between the second sealant and the die (Fig. 4, el. 104).

 antenna device of claim 2, comprising:
a plurality of spacers disposed between the first substrate and the second substrate (Fig. 4, el. 121, 109).

	As for claim 5, Khan further teaches the antenna device of claim 2, comprising:
wherein a remaining space between the first substrate and the second substrate inside the first sealant is vacant or filled with air, inert gases or low loss-tangent materials (Fig. 4, el. 123).

	As for claim 6, Khan further teaches the antenna device of claim 1, comprising:
a wire (Fig. 4, el. 208);
 wherein the second substrate comprises at least one via hole (Fig. 4, hole that el. 208 goes through), 
and the wire passes through the via hole and is electrically connected the antenna unit and the redistribution layer (Fig. 4, claim appears to be missing the word “to”).

	As for claim 10, Khan further teaches An antenna device, comprising:
a first substrate (Fig. 4, el. 300);
a second substrate facing the first substrate (Fig. 4, layer in el. 200c);
a redistribution layer disposed between the first substrate and the second substrate  (Fig. 4, el. 117);
a die disposed between the redistribution layer and the first substrate  (Fig. 4, el. 102); 
a metal layer electrically connected to the redistribution layer  (Fig. 4, el. 202 (claim 12 and 18) or el. 114 (claim 17)); 
and a sealant disposed between the first substrate and the second substrate and surrounding the die (Fig. 4, el. 101, 117).
	As for claim 11, Khan further teaches the antenna device of claim 10, comprising:
wherein a remaining space between the first substrate and the second substrate inside the first sealant is vacant or filled with air, inert gases or low loss-tangent materials (Fig. 4, el. 123).

	As for claim 12, Khan further teaches the antenna device of claim 10, comprising:
a transmission line disposed between the first substrate and the second substrate (Fig. 4, el. 127, 208);
wherein the transmission line is electrically connected to the die through the redistribution layer, and the transmission line is electrically connected to the metal layer (Fig. 4).

	As for claim 13, Khan further teaches the antenna device of claim 12, comprising:
at least one via hole penetrating one of the first substrate and the second substrate (Fig. 4, holes that el. 127+208 pass through); 
wherein the transmission line passes through the at least one via hole to connect to the metal layer (Fig. 4).

	As for claim 14, Khan further teaches the antenna device of claim 10, comprising:
a plurality of spacers disposed between the first substrate and the second substrate (Fig. 4, el. 121, 109).

	As for claim 16, Khan further teaches the antenna device of claim 10, comprising:
at least one bonding element disposed between the first substrate and the second substrate (Fig. 4, el. 301).

	As for claim 17, Khan further teaches the antenna device of claim 10, comprising:
wherein the metal layer is disposed on an inner surface of one of the first substrate and the second substrate or on an outer surface of one of the first substrate and the second substrate (Fig. 4, el. 114).

	As for claim 18, Khan teaches the antenna device of claim 10, comprising:
wherein the metal layer is an antenna unit (Fig. 4, el. 202).
As for claims 9, 19, Khan teaches the limitations of above;
 	However, Khan does not explicitly teach the material of the prior arts layers (only describing them as PCB structures);
	Examiner submits Official Notice that the layers to be of a material of one of the first substrate and the second substrate comprises at least one of glass, polyimide, liquid-crystal polymer, polycarbonate, polypropylene, and polyethylene terephthalate as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and well known material to the layers of Khan.
 	The motivation for this combination is to use well practiced and vetted electronics packaging methods for proper function.
As for claims 20, Khan teaches the limitations of above;
 	However, Khan does not teach a potting compound layer disposed outside the sealant.
	Examiner submits Official Notice that the use and technology of a potting compound as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the 
 	The motivation for this combination is to use well practiced and vetted electronics packaging methods to protect the internal elements from shock physical or electrical.

Response to Arguments
 	Examiner thanks Applicant for review and amendment of the Application.  The statement of rejection is above.  
 	As for Applicant’s argument that the 103 rejection formed above that introduces the ground layer in figure 1 of Khan is inappropriate, Examiner is not compelled to agree.  Examiner has changed the previous rejection to form the 103 rejection, given the amendment; however, Examiner did not change the thrust of the previous rejection to the similar limitations of claim 8 now in claim 1.  
	Applicant firstly argues that the two different embodiments of Khan do not have all the structures of the instant invention; however, Examiner reminds the Applicant that this is the premise of a 103 rejection, in general.  The base prior art outlined in figure 4 has every element/limitation taught of the instant invention except for the “shielding layer” and its positioning in claim 8.  The Examiner introduces/combines this missing shielding layer into the base prior art of figure 4 from figure 1 (which teaches a “shielding layer”.  
 	Applicant secondly argues that the motivation provided by the Examiner is improper.  Applicant argues that the instant invention provides the function of “blocking RF”.  Applicant argues that the prior art of Khan fails to specifically teach this function.  1) Examiner reminds the Applicant that this function, as argued, is not actually present 
	As for Applicants arguments towards the dependent claims being allowable based upon an allowable base claim, Examiner disagrees and points to the statement of rejection above.
 	As for previous rejections submitting Official Notice, Applicant has not presented any evidence to overcome the rejection and/or argued that these limitations are actually not well known.  Therefore, Examiner submits the submission that these limitations were well known in the art at the time of the effective filing of the invention as admitted prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/GRAHAM P SMITH/Primary Examiner, Art Unit 2845